DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 7/29/21 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden.  This is not found persuasive because the groups possess different classification and would require separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 9/12/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The TR 201002799A2 reference did not include an English translation or explanation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the heating device" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “a heating device to heat the volume of heated water”. It is not clear if the water is heated twice, or whether the volume of heated water is heated prior to the heating device.
Claim 7 recites “the volume of heated water”. It is not clear if this is the first or second volume of heated water.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Meuleners et al [US 2005/0178273A1] in view of Tsai [Pat. No. 5,603,230], Poltnikov [US 2005/0244566A1], and CN 2804749Y.
Meuleners et al teach a refrigerator method comprising providing a liquid container within a dispenser recess of a refrigerator (Figure 1, #23), detecting the container with a proximity sensor (Figure 7, #146; paragraph 0040), the proximity sensor signaling a controller (Figure 7, #146, 108), directing a volume of water into the liquid container from an inlet valve (Figure 1, #28; Figure 7, #126), and maintaining a predetermined volume of water in the container by use of a level sensor (Figure 7, #144).
Meuleners et al do not explicitly recite an egg boiler with eggs and a volume of heated water (claim 1), deactivating the heater at the end of cooking and directing cool water into the container (claim 10), and notifying the user when cooking is finished (claim 11).
Tsai teaches providing a refrigerator with a recess dispensing water at three temperatures (Figure 1, #51-53; abstract), a first hot water tank including a heater (Figure 3, #20, 23), a second warm water tank receiving hot water from the first tank (Figure 3, #30), a cold water tank receiving warm water from the second tank (Figure 3, #40), the hot water tank providing boiling water (column 2, line 33), a valve dispensing hot water into the warm tank (Figure 3, #26).
CN 2804749Y teaches a method for storing and boiling eggs in door recess of a refrigerator (abstract).

It would have been obvious to one of ordinary skill in the art to incorporate the claimed egg boiler, heated water, heater, cooling, and notification into the invention of Meuleners et al, in view of Tsai, CN 2804749Y, and Poltnikov, since all are directed to methods of preparing and/or storing food, since Meuleners et al already included a refrigerator with a removable water container which was sensed by the appliance, since refrigerators commonly included storing and boiling eggs in door recess of a refrigerator (abstract) as shown by CN 2804749Y, since eggs were commonly cooked in boiling water as shown by Poltnikov, since egg boilers also commonly included a final cool water step and a buzzer as shown by Poltnikov, since many consumers desired hard boiled eggs, since consumers often desired multiuse kitchen appliances as shown by CN 2804749Y, and since the capability of storing eggs and cooking them in the same appliance would have saved precious space in the kitchen and appealed to many consumers. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meuleners et al, in view of Tsai, CN 2804749Y, and Poltnikov, as applied above, and further in view of Thomas [US 2020/0093320A1].
Meuleners et al, Tsai, CN 2804749Y, and Poltnikov teach the above mentioned concepts. Meuleners et al do not explicitly recite the proximity sensor detecting a magnet (claim 3). Thomas teaches a refrigerator with a beverage system comprising a proximity sensor and magnet (Figure 6, #260, 262; paragraph 0036). It would have been obvious to one of ordinary skill in the art to incorporate the claimed magnet into the invention of Meuleners et al, in view of Tsai, CN 2804749Y, Poltnikov, and Thomas, since all are directed to methods of preparing and/or preserving food products, since Meuleners et al already included a proximity sensor (Figure 7, #146; paragraph 0040), since refrigerators commonly included a proximity sensor and magnet as shown by Thomas, and since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.
Claim 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meuleners et al, in view of Tsai, CN 2804749Y, and Poltnikov, as applied above, and further in view of Nelisson et al [US 2017/0119194A1].
Meuleners et al, Tsai, CN 2804749Y, and Poltnikov teach the above mentioned concepts. Meuleners et al do not explicitly recite heating the water with a heater, and a valve opening after the water reaches a temperature or after a time (claim 4), a second volume of heated water (claim 6), monitoring the water temperature and introducing the second volume if a temperature threshold is passed (claim 7), monitoring the cook time and introducing the second volume of water if a threshold time is passed (claim 8). Nelisson et al teach a method for cooking eggs in boiling water by use of a controller (Figure 14, #410), preheating the water (paragraph 0075, 0086), releasing the preheated water into the cooking chamber (paragraph 0076), and introducing a second volume of heated water into the egg chamber to replace what had evaporated after a predetermined time (paragraph 0009, 0078). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed water heater and time/temperature control into the invention of Meuleners et al, in view of Tsai, CN 2804749Y, Poltnikov, and Nelisson et al, since all are directed to methods of preparing and/or preserving foods, since Meuleners et al already included a water level sensor in the container (Figure 7, #144), since Tsai already included a water heater (Figure 3, #23), since Poltniokov already included a valve which introduced water into the egg chamber (Figure 1, #16) as well as a thermostat and timer (Figure 1, #3, 13), since egg boilers commonly included preheating the water (paragraph 0075, 0086), releasing the preheated water into the cooking chamber (paragraph 0076), and introducing a second volume of heated water into the egg chamber to replace what had evaporated after a predetermined time (paragraph 0009, 0078) as shown by Nelisson et al; since the cold environment of a refrigerator would quickly cool any hot water introduced into a container after a short period of time, and since monitoring and maintaining a consistent water temperature and level would have yielded more uniform cooking results in the combined method of Meuleners et al, in view of Tsai, CN 2804749Y, Poltnikov, and Nelisson et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Meuleners et al, in view of Tsai, CN 2804749Y, Nelisson et al, and Poltnikov, as applied above, and further in view of Nelisson [Pat. No. 9,108,788].
Meuleners et al, Tsai, CN 2804749Y, Nelisson et al, and Poltnikov teach the above mentioned concepts. Meuleners et al do not explicitly recite an input of the number of eggs and setting the time threshold based on this (claim 9). Nelisson teaches a method for cooking eggs by use of a controller and weight sensors which determine the number of egg and adjust the cooking process (column 9, lines 1-10 and 52-57; Figure 6, #26-27). It would have been obvious to one of ordinary skill in the art to incorporate the claimed inputs and time threshold into the invention of Meuleners et al, in view of Tsai, CN 2804749Y, Nelisson et al, Nelisson, and Poltnikov, since all are directed to methods of preserving and/or preparing foods, since Nelisson et al already included the introduction of a second volume of heated water, since egg cookers commonly included weight sensors for determining the number of eggs and using this information to adjust the cooking time (column 9, lines 1-10 and 52-57; Figure 6, #26-27) as shown by Nelisson, and since the cooking conditions would vary considerably based upon the number of eggs being cooked in the combined method of Meuleners et al, in view of Tsai, CN 2804749Y, Nelisson et al, Nelisson, and Poltnikov.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references teach refrigerator devices, egg cooking devices, and/or dispenser devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792